Citation Nr: 0824088	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  96-35 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to service-connected hypertension or as 
due to undiagnosed illness.

2.  Entitlement to service connection for asthma and other 
respiratory disorders (to include shortness of breath, 
bronchitis, chest congestion, and pulmonary problems), to 
include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from September 1974 to 
July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board hearing at the RO in May 1999.  

The issues on appeal were before the Board in February 2000, 
October 2003 and February 2006.  They were remanded each time 
for additional evidentiary development and/or to cure a 
procedural defect.  


FINDINGS OF FACT

1.  The veteran does not suffer from a chronic headache 
disability related to his active duty service or to a 
service-connected disability.  

2.  The veteran does not suffer from a chronic respiratory 
disorder related to his active duty service.  


CONCLUSIONS OF LAW

1.  A chronic headache disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.310, 3.317 (2007).

2.  A chronic respiratory disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in May 2004, 
December 2004, February 2006 and July 2006 VCAA letters have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought and 
adjudicated by this decision.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the appellant has had the chance to submit 
evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in May 2004, December 2004, February 
2006 and July 2006, and was provided with notice of the types 
of evidence necessary to establish a disability rating and/or 
the effective date in July 2006.  The appellant's status as a 
veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded appropriate VA 
examinations.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  The veteran failed to report 
for an examination which was scheduled in October 2006.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.310(a), secondary service connection is 
awarded when a disability is proximately due to or the result 
of a service-connected disability.

Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disorder also warrants secondary service connection, to the 
degree of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, signs or symptoms involving skin; muscle or 
joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; sleep disturbances; or gastrointestinal 
signs or symptoms.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(b).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(e); 38 C.F.R. § 3.317(d).  The veteran served in South 
West Asia from October 1990 to April 1991 and qualifies as a 
Persian Gulf veteran.  

In changes to the statute, effective March 1, 2002, the term 
"chronic disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) undiagnosed illness, 
(b) a medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2)(B).  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 68 Fed. 
Reg. 34539-34543 (June 10, 2003).

For purposes of this section, the term "medically unexplained 
chronic multisymptom illness" means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).


Entitlement to service connection for headaches, to include 
as secondary to service-connected hypertension or as due to 
undiagnosed illness

In August 1994, the veteran submitted a claim of entitlement 
to service connection, in part, for headaches which he 
alleged were the result of a head injury.  

The Board finds that service connection is not warranted for 
headaches on a direct basis.  The service medical records 
document very intermittent complaints of headaches but do not 
evidence a head injury.  The service medical records do not 
document the presence of continuous headache symptomatology.  
At the time the veteran completed a Report of Medical History 
in November 1992, he denied having or ever having had 
frequent or severe headaches.  The veteran completed another 
Report of Medical History in November 1994 in connection with 
his retirement examination.  At that time, he indicated that 
he had or had had frequent or severe headaches.  An 
accompanying document revealed that the veteran reported he 
had a couple of severe sinus headaches and colds for no 
reason.  

The post-service medical evidence documents the presence of 
intermittent complaints of headaches and as well as denials 
of having headaches at times.  The evidence does not, 
however, link currently existing headaches directly to the 
veteran's active duty service.  

At the time of a VA hypertension examination which was 
conducted in November 1994, it was noted that there was a 
history of head injury.  The veteran denied neurologic 
complaints.  He reported he experienced three to four 
headaches a month which were present for the last four or 
five years.  The headaches were not associated with nausea or 
vomiting and there was no phonophobia or photophobia.  The 
headaches were described as very mild but increased with 
temperature changes.  There was noted to be a history of a 
head injury associated with a parachute jump without loss of 
consciousness.  The examiner opined that the veteran most 
likely had tension headaches.  The examiner also opined that 
the veteran's high blood pressure might also contribute to 
the headaches.  The examiner found no other neurological 
problems either by history or by examination.  

A Persian Gulf examination was conducted in January 1997.  
The veteran complained of an intermittent headache which 
occurred approximately once every week or once every two 
weeks.  The headaches were reported to be mostly over the 
frontal area and lasted approximately one hour.  The 
pertinent impression was chronic headache.  The headache was 
not linked to the veteran's active duty service.  

A VA clinical record dated in May 1997 indicates that the 
veteran reported he had functioned okay since his return from 
the Persian Gulf with the exception that he has become aware 
of intermittent bifrontal headaches.  The impression was 
migraine type headaches.  

The veteran testified before the undersigned in May 1999.  He 
reported that his headaches started towards the end of his 
tour in the Persian Gulf.  He had them intermittently in the 
last two years.  He had not sought medical treatment for 
headaches after his discharge but treated them with over-the 
counter medication.  The headaches began in approximately 
March or April of 1991.  They were intermittent.  

A VA examination was conducted in March 2001.  The veteran 
reported he was healthy when he joined the military.  He 
indicated his headaches began while stationed in Greece in 
1980.  The headaches occurred approximately twice weekly and 
were more frequent in cold weather or when he was overtired.  
The pain was described as throbbing and lasting one to two 
hours.  He would lie down in a dark, quiet room with a cold 
cloth across his head if he could during the headaches.  He 
denied complaints of vision changes, slurred speech, numbness 
or tingling of his face or upper extremities.  The pertinent 
diagnosis was tension headaches.  The examiner opined that 
hypertension did not seem to be a major factor in the 
occurrence of headache pain.  The headaches were present 
consistently which would not be related to blood pressure.  
The headache pain seemed to be related to stress and fatigue.  
This evidence does not link currently existing headaches 
directly to the veteran's active duty service.  

An addendum to the March 2001 report was prepared in February 
2002.  The examiner reported that she did not observe any 
complaints of headaches in the service medical records prior 
to the veteran's retirement from service.  She did not 
observe any workup or consistent treatment for headache pain.  
The examiner opined that it was not as likely as not that the 
headaches were related to injury or to hypertension.  The 
physical examination was normal.  The diagnosis was tension 
headaches.  

A VA pulmonary and neurological examination was conducted in 
May 2005.  The claims file and computerized clinical progress 
notes were reviewed in connection with the examination.  The 
veteran informed the examiner that he never had headaches 
regularly before the Persian Gulf War.  Since that time, the 
headaches began to occur more regularly and were harder to 
relieve.  No medication had been prescribed for headaches and 
the veteran reported he had only mentioned it to his current 
physician in passing.  He reported that he had headaches two 
to three times per week, lasting one half hour to a couple of 
hours.  While the veteran had sinus problems, he did not feel 
that the headaches were linked to the sinus problems.  The 
pertinent impression was chronic headaches by the veteran's 
history which were not being addressed in the recent primary 
care progress notes.  The examiner noted that there was no 
documentation of any headache or treatment in the recent 
records.  There was no mention of headaches being on the 
veteran's VA problem list at the time of the examination.  
There was a diagnosis in 1997 of migrainous headaches.  There 
was also a history of sinusitis and sinus congestion, which 
the examiner opined could also be contributing to the chronic 
headaches.  There was no ongoing care or recent treatment 
records related to headache or documentation of any recent 
attention given to the issue of headaches.  The examiner 
opined that there was no current medical evidence indicating 
that the veteran's headaches were from an injury or disease 
incurred by the veteran during his active duty service or 
service during the Persian Gulf War.  Again, this evidence 
does not link currently existing headaches directly to the 
veteran's active duty service.  

The only evidence of record which links the veteran's 
headaches directly to his active duty service is the 
veteran's own allegations and testimony.  The veteran has 
alleged that his headaches were due to a parachute accident.  
While the records document that the veteran had parachuted 
during active duty, there is no indication that he received a 
head injury during a parachute jump.  His allegation of an 
in-service injury is not supported by the service treatment 
records.  Furthermore, the veteran's opinion as to the 
etiology of his headaches is without probative value.  As a 
lay person, the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

As there is no competent evidence of record which links 
currently existing headaches to the veteran's active duty 
service, service connection is not warranted on a direct 
basis.  

Service connection is not warranted for headaches as due to 
an undiagnosed illness.  The competent evidence of record 
indicates that the veteran's headaches have been attributed 
to known diagnoses.  A May 1997 VA clinical record includes 
the diagnosis of migraine type headaches.  The headaches have 
been diagnosed as tension headaches by the examiner who 
conducted the March 2001 VA examination.  There is no 
competent evidence of record which indicates that the 
currently existing headaches are caused by an undiagnosed 
illness.  

Service connection is not warranted for headaches on a 
secondary basis.  The examiner who conducted the November 
1994 VA hypertension examination diagnosed the presence of 
tension headaches.  The examiner found that the veteran's 
hypertension "might" also contribute to the headaches.  
However, the examiner who conducted the March 2001 VA 
examination found that the veteran's hypertension did not 
seem to be major factor in the occurrence of headache pain, 
noting that the headaches were present consistently which 
would indicate that they were not related to blood pressure.  
This examiner opined that the headaches seemed to be related 
to stress and fatigue.  In the February 2002 addendum to this 
examination report, the examiner affirmatively found that it 
was not as likely as not that the veteran's headaches were 
related to his hypertension.  The Board notes the examiner 
who prepared the November 1994 VA examination did not have 
access to the veteran's claims file when forming the opinion 
as to the etiology of the veteran's headaches.  The examiner 
who conducted the March 2001 VA examination cited to specific 
evidence in the claims file in her February 2002 addendum.  
The examiner had access to and had reviewed the claims file.  
Based on this fact, the Board finds that the report of the 
March 2001 VA examination and accompanying addendum should be 
accorded greater probative weight than the opinion included 
in the report of the November 1994 VA examination.  The Court 
has held that post service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  In addition, an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The examiner who prepared the report of the November 1994 VA 
examination found that the veteran's hypertension "might" 
also contribute to the veteran's headaches.  In opposition to 
this finding, the examiner who prepared the March 2001 VA 
examination affirmatively found that it was not as likely as 
not that there was a link between the hypertension and the 
headaches.  The Court has held that medical opinions 
expressed in terms of "may" also implies "may" or "may not" 
and are too speculative to establish a plausible claim by 
themselves.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
See also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a 
similar vein, the Board finds the use of the word "may" in 
the report of the November 1994 VA examination also implies 
"may not."  This evidence is speculative and is outweighed 
by the affirmative finding of no link between hypertension 
and headaches made by the examiner who conducted the March 
2001 VA examination.  

The Board finds that the preponderance of the competent 
evidence of record demonstrates that the veteran's currently 
existing headaches are not etiologically linked to his 
service-connected hypertension.  Service connection is not 
warranted on a secondary basis for headaches.  


Entitlement to service connection for asthma and other 
respiratory disorders (to include shortness of breath, 
bronchitis, chest congestion, and pulmonary problems), to 
include as due to undiagnosed illness

Factual Background

The service treatment records document intermittent 
complaints of a productive cough which was consistently 
linked to viral syndromes and upper respiratory infections.  

In August 1994, the veteran submitted a claim, in part, for 
frequent pulmonary problems including colds, chest 
congestion, and shortness of breath.  

On VA examination in November 1994, the veteran reported his 
main problem was exercise-induced asthma and recurrent sinus 
problems.  He reported he developed pneumonia while in Saudi 
Arabia during Desert Storm.  Since that time, he had had 
recurrent upper respiratory infections.  The pertinent 
diagnoses were pneumonia by history which was resolved, 
exercise-induced asthma and recurrent upper respiratory 
infections.  Testing was conducted and pulmonary function 
testing and chest X-rays were found to be normal.  The report 
was annotated to indicate that all tests were within normal 
limits and the veteran had no chronic obstructive pulmonary 
disease or asthma but still might have exercise-induced 
bronchospasm.  

A VA clinical record dated in November 1995 reveals the 
veteran complained of a morning cough.  

In February 1996, a private physician, G.A., M.D., wrote that 
he had been involved in the veteran's medical care since the 
summer of 1983.  The veteran informed the physician he 
noticed during his tour of duty while stationed in Greece in 
1980-1981, that he developed periodic wheezing.  This 
increased when he was near heavily polluted areas.  He felt 
good after he returned to the United States with the notable 
exception of during exercise.  Whenever he performed 
significant exercise and especially in cold weather, he would 
develop mild wheezing, some chest tightness and cough.  The 
veteran informed the physician that the military clinic was 
unable to identify the veteran's disorder.  Dr. G.A. found 
that this clearly represented exercise-induced asthma.  The 
veteran also started developing occasional bronchitis with 
wheezing after his tour in Greece.  The veteran was doing 
well with the symptoms until the Gulf War.  During his tour 
of duty in Saudi Arabia, the veteran developed repeated 
bronchial infections, with coughing of purulent phlegm, chest 
congestion, and some wheezing which was treated with multiple 
rounds of antibiotics.  The veteran reported he continued to 
have these symptoms when he returned to the United States.  
Dr. G.A. wrote that he saw the veteran approximately six and 
twelve months after his return and he continued to complaint 
of a daily cough, productive purulent sputum, and some mild 
wheezing intermittently with recurrent exacerbations of 
bronchitis.  Dr. G. A. made a diagnosis of chronic 
bronchitis.  The physician summarized by finding that the 
veteran had exercise-induced asthma which developed in 
response to chronic exposure to air pollution in Greece.  He 
also developed chronic bronchitis with repeated 
exacerbations, secondary to infections that he developed 
while stationed in the Gulf.  

A Persian Gulf examination was conducted in January 1997.  
The veteran reported he was short of breath while serving in 
the Persian Gulf.  He was also coughing up phlegm.  After his 
return in June 2001, he continued to experience slight 
morning cough which was productive.  The veteran indicated 
that his brother, who is a doctor, informed him that his 
pneumonia did not clear.  The pertinent impression was 
chronic cough.  A chest X-ray was noted to show minimal 
bronchial irritation and bronchial changes and tiny 
fibrocalcific residua from old granulomatous process.  

A January 1997 VA clinical record includes a pertinent 
assessment of exercise-induced asthma by history.  

A private clinical record dated in May 1998 includes an 
assessment of acute bronchitis.  

A VA clinical record dated in January 2000 included a 
pertinent assessment of bronchitis.  The veteran reported he 
had chest and sinus congestion and a cough for approximately 
two weeks.  

A VA respiratory diseases examination was conducted in March 
2001.  The veteran reported he was healthy when he joined the 
military.  He began experiencing breathing difficulties when 
he was stationed in Greece from 1980 to 1981 after completing 
morning physical training.  He would cough up phlegm.  He 
recalled that the symptoms did not subside after leaving 
Greece.  Cold weather would cause shortness of breath.  
During his military career he had pneumonia once and 
bronchitis several times.  The condition resolved with 
treatment every time.  He continues to cough after working 
out.  He had frequent colds during the winter months.  The 
pertinent diagnosis was asthma.  A chest X-ray was 
interpreted as revealing clear lungs.  Exercise stress 
testing was found to be normal with a good exercise capacity.  
There was no evidence of exercise-induced asthma.  
Bronchoprovocation tests results were also normal.  It was 
noted that the veteran complained of periodic dyspnea and 
cough on exposure to pollens and cold air.  The examiner 
opined that the symptoms might indicate bronchial 
hyperreactivity but this must be of a mild enough degree so 
as not to be detected by the usual tests.  The assessment was 
normal lung function.  The shortness of breath and wheezing 
did not have a pulmonary cause.  An addendum to the March 
2001 report was prepared in January 2002.  The new diagnosis 
was respiratory examination is normal.  The examiner found 
that there is no evidence of asthma.  April 2001 pulmonary 
function testing results were referenced as not showing any 
evidence of asthma and the veteran showed good exercise 
capacity.  The bronchoprovocation test was negative.  The 
veteran was discharged from the pulmonary clinic with a 
recommendation to lose weight.  

A VA clinical record dated in April 2001 indicates the 
veteran reported he had shortness of breath and wheezing 
after exercise since 1982.  The symptoms reportedly began 
after he was stationed in Greece about 20 years prior.  
Pulmonary function testing was conducted.  An exercise test 
was interpreted as being normal.  The impression was good 
aerobic exercise capacity with no evidence of exercise-
induced asthma by the current test.  

A VA pulmonary and neurological examination was conducted in 
May 2005.  The claims file and computerized clinical progress 
notes were reviewed in connection with the examination.  The 
pertinent impression was hyperreactive airway disease based 
on pulmonary clinic with pulmonary function testing normal 
and normal lungs on chest X-ray.  The examiner noted there 
were pulmonary clinic notes addressing hyperreactive airway 
disease as recently as the fall of 2004.  The examiner found 
that there was no medical evidence of documentation by the 
clinic providers that the veteran's hyperreactive airway 
disease is an undiagnosed illness resulting from the Persian 
Gulf War or was in any way related to the veteran's military 
service.  

An October 2005 VA clinical record includes a pertinent 
impression of hyperactive airway disease.  It was noted that 
the veteran's shortness of breath occurred less frequently 
and he only needed albuterol once or twice per month.  He was 
also diagnosed with obstructive sleep apnea.  

There are post service clinical records which reference 
complaints of morning cough.  

Analysis

The Board finds that service connection is not warranted for 
a respiratory disorder on a direct basis.  The preponderance 
of the competent evidence of record indicates that the 
veteran does not currently experience a respiratory disorder 
which was etiologically linked to his active duty service.  

The service treatment records document intermittent 
complaints of a productive cough which was consistently 
linked to viral syndromes and upper respiratory infections.  
Significantly, there is no competent evidence of record which 
links currently existing viral syndromes or upper respiratory 
infections to the veteran's active duty service on a direct 
basis.  

There is evidence in the service treatment records of 
intermittent diagnoses of bronchitis.  The disorder was 
included as a diagnosis in service treatment records dated in 
January 1980, December 1989 and January 1991.  Furthermore, 
recurrent bronchitis was included as a diagnosis on the 
report of a November 1992 service examination.  However, 
bronchitis was not listed as a defect on the report of the 
separation examination which was conducted in March 1994.  
Clinical examination of the lungs and chest was determined to 
be normal at that time.  It was noted that the veteran had 
had a recurrent, persistent cough since his return from Saudi 
Arabia.  

There is also some evidence of record which links chronic 
bronchitis to the veteran's active duty service.  In February 
1996, G.A., M.D., wrote that he was informed by the veteran 
that he developed occasional bronchitis and wheezing after 
his tour in Greece.  The veteran did well with the symptoms 
until the Gulf War.  During his tour in Saudi Arabia, the 
veteran reported that he developed repeated bronchial 
infections, coughing of purulent phlegm, chest congestion and 
some wheezing.  The veteran reported that he continued to 
experience these symptoms after his return to the U.S.   The 
physician reported that he saw the veteran six and twelve 
months after the veteran's return from the Persian Gulf and 
the veteran continued to complain of daily cough, productive 
purulent sputum, some mild wheezing and recurrent 
exacerbations of bronchitis.  The physician opined that the 
veteran developed chronic bronchitis with repeated 
exacerbations secondary to infections the veteran developed 
while stationed in the Persian Gulf.  

The Board finds that this document does not provide competent 
evidence of a link between currently existing chronic 
bronchitis and the veteran's active duty service on a direct 
basis.  Initially, the Board notes that there is no evidence 
that Dr. G.A. had access to and had reviewed the veteran's 
claims file.  The Court has held that post service reference 
to injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board further finds that, with the exception of Dr. 
G.A.'s letter, there is no other competent evidence of record 
which indicates that the veteran experiences chronic 
bronchitis.  The post-service clinical records include very 
intermittent assessments of bronchitis but the disorder is 
not characterized by these records in any way as chronic 
bronchitis.  VA examinations conducted in November 1994, 
March 2001 and May 2005, all failed to result in diagnoses of 
chronic bronchitis.  The Board finds that the preponderance 
of the competent evidence of record indicates that the 
veteran does not experience chronic bronchitis.  The only 
other evidence of record which indicates that the veteran has 
chronic bronchitis is the veteran's own allegations and 
testimony which are without probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Service connection 
is not warranted for chronic bronchitis on a direct basis.  

The veteran has reported, at times, that he has exercise-
induced asthma.  This disorder, however, is not included as a 
diagnosis in the service treatment records, with the 
exception of being based on a history provided by the 
veteran.  For example, in November 1992, the veteran reported 
he had had exercise-induced asthma.  The report of the 
November 1992 medical examination includes an assessment of 
recurrent bronchitis/asthma exercise induced.  There is no 
indication upon what basis this diagnosis was made other than 
it being based on the history reported by the veteran.  

There is some evidence of record which indicates that the 
veteran has asthma as a result of his active duty service.  
Dr. G.A., in his February 1996 letter, diagnosed the presence 
of exercise-induced asthma which the physician opined began 
during active duty as a result of the veteran's chronic 
exposure to air pollution while stationed in Greece.  It is 
not apparent to the Board upon what basis the diagnosis was 
made.  There was no indication that the author had reviewed 
any of the service treatment records nor did he reference 
current test results which would document the presence of 
asthma.  The diagnosis of exercise-induced asthma was 
apparently based on the veteran's self-reported history which 
is not supported by the service treatment records.  

The rest of the competent evidence of record is either silent 
to the presence of asthma or affirmatively indicates that the 
veteran does not have asthma.  The examiner who conducted the 
November 1994 VA examination found that the veteran did not 
have asthma.  While the examiner who conducted the March 2001 
VA examination originally diagnosed asthma, she revised this 
diagnosis in the January 2002 addendum to the examination 
report.  The examiner, citing pulmonary testing results, 
specifically found that there was no evidence of the presence 
of asthma.  The examiner who conducted the most recent VA 
examination in May 2005 did not diagnose the presence of 
asthma.  The Board finds the lack of current diagnoses of 
asthma weigh against a finding that the veteran currently has 
asthma which was linked to his active duty service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].  

The Board finds that greater probative weight should be 
accorded the report of the March 2001 VA examination and the 
January 2002 addendum which indicated that the veteran did 
not have asthma over Dr. G.A.'s opinion.  The March 2001 
opinion was based on a review of actual testing of the 
veteran's pulmonary function.  While Dr. G.A. diagnosed 
exercise-induced asthma in February 1996, he did not indicate 
upon what foundation he was basing his opinion.  There was no 
citation to any pulmonary test results.  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

The only other evidence of record which indicates that the 
veteran currently has asthma as a result of his active duty 
service is the veteran's own allegations and testimony.  
These are without probative value with regard to the current 
existence and etiology of asthma.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

The Board finds that the preponderance of the competent 
evidence of record demonstrates that the veteran does not 
currently experience asthma.  In the absence of evidence of 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection 
is not warranted for asthma.  

The examiner who conducted the May 2005 VA examination 
diagnosed hyperreactive airway disease.  He specifically 
found that there was no medical evidence that the 
hyperreactive airway disease was an undiagnosed illness nor 
was it in any way related to the veteran's military service.  
There is no evidence in the service treatment records 
indicating that the veteran had hyperreactive airway disease 
at that time.  There is no competent evidence of record which 
links the currently existing hyperreactive airway disease to 
the veteran's military service.  Service connection is not 
warranted for hyperreactive airway disease.  

The veteran has alleged that he currently has a respiratory 
disorder which was caused by an undiagnosed illness.  The 
Board finds this claim to be without merit.  The vast 
majority of the competent evidence of record indicates that 
the veteran's respiratory problems have been attributed to 
known diagnoses including upper respiratory infection, viral 
infections, asthma, bronchitis and hyperreactive airway 
disease.  As the vast preponderance of the competent medical 
evidence of record indicates that the veteran's respiratory 
disability is not caused by an undiagnosed illness, the claim 
must fail under 38 C.F.R. § 3.317.

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for headaches, to include 
as secondary to service-connected hypertension or as due to 
undiagnosed illness, is denied.

Entitlement to service connection for asthma and other 
respiratory disorders (to include shortness of breath, 
bronchitis, chest congestion, and pulmonary problems), to 
include as due to undiagnosed illness, is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


